IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36640

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 506
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 10, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CARLOS ALBERTO ROCHA,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. R. Barry Wood, District Judge.

       Order revoking probation and requiring execution of unified twelve-year sentence
       with eight-year determinate term for robbery, without modification, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Mark J. Ackley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       At the age of sixteen, Carlos Alberto Rocha admitted to robbery and was released on
house arrest, during which time he fled the state. After a period of four years, Rocha returned to
Idaho and shortly thereafter was rearrested and charged as an adult with burglary, robbery,
escape, and a firearm enhancement. Rocha pled guilty to robbery, Idaho Code § 18-6501, and
the remaining charges were dismissed. The district court imposed a unified twelve-year sentence
with an eight-year determinate term, but after a period of retained jurisdiction, suspended the
sentence and placed Rocha on probation for a period of four years. Subsequently, Rocha
admitted to violating several terms of the probation, and the district court consequently revoked
probation and ordered execution of the original sentence. Rocha appeals contending that the


                                                1
district court abused its discretion in revoking probation and failing to modify an excessive
sentence.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       We review only the order revoking probation. Applying the foregoing standards, and
having reviewed the record in this case, we cannot say that the district court abused its discretion
either in revoking probation or in ordering execution of Rocha’s original sentence without




                                                 2
modification.   Therefore, the order revoking probation and directing execution of Rocha’s
previously suspended sentence, without modification, is affirmed.




                                               3